Citation Nr: 0830688	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  04-36 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Son




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to July 1945.  
The veteran died in February 2003, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO) and Board remand.  

A Board hearing was held in August 2006 by Cherry Crawford, a 
Veterans Law Judge, in Phoenix, Arizona.  In November 2007, 
the appellant filed a motion for a new hearing because she 
did not believe that her hearing transcript was accurate, 
intelligible, or reflective of the statements made at the 
hearing.  In January 2008, the Board granted the appellant's 
motion, and remanded the appellant's claim for a new hearing 
before the Board.  See generally 38 C.F.R. § 20.717(a) 
(2007).  Another Board hearing was held in April 2008 by 
Michelle L. Kane, a Chief Veterans Law Judge.  These Veterans 
Law Judges were designated by the Chairman to conduct the 
hearings pursuant to 38 U.S.C.A. § 7107(c), (e)(2) (West 
2002) and are included in the panel of judges rendering the 
determination in this case.  Transcripts of the hearing 
testimony are in the claims file.  

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in January 2008.  38 
U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2007).




FINDINGS OF FACT

1.  The veteran died in February 2003.  The Certificate of 
Death listed the immediate cause of death as congestive heart 
failure due to or as a consequence of coronary artery 
disease.  Metastatic colon cancer was listed as a significant 
condition contributing to death but not resulting in the 
underlying cause.

2.  At the time of his death, the veteran was service-
connected for residuals of a right nephrectomy and residuals 
of a gunshot wound to the right cheek.

3.  The medical evidence of record does not show that a 
service-connected disability or a disability of service 
origin caused or contributed substantially or materially to 
the veteran's death. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to deciding the claim, the RO sent a letter to the 
appellant in March 2003.  That letter advised her of the 
evidence needed to substantiate her claim and advised her 
that VA would obtain the veteran's VA and service medical 
records.  She was advised to submit opinions from doctors.  
The 2003 letter was not complete as it did not discuss the 
claim within the context of a cause of death claim.  However, 
additional VCAA letters dated in February and September 2004 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  These letters 
described VA's duties to assist her in developing her claim.  
The appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  Both letters informed her that additional information 
or evidence was needed to support her claim, and advised her 
what VA would do to assist her.  See Pelegrini II, at 120-
121.  Although these letters were not sent until after 
initial adjudication of her claim, December 2004, August 
2005, and April 2006 re-adjudications of the appellant's 
claim followed. Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  

However, additional notice requirements may attach in the 
context of a claim for dependency and indemnity compensation 
(DIC) benefits based on service connection for the cause of 
the veteran's death.  Generally, section 5103(a) notice for a 
DIC claim must include: (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In Hupp, the Court also held that a DIC claim imposes upon VA 
no obligation to inform a DIC claimant who submits a 
nondetailed application of the specific reasons why any claim 
made during the deceased veteran's lifetime was not granted.  
Id.  The appellant did not submit a specific claim with her 
initial application for benefits. Rather, throughout the 
course of the claim, she has put forth her allegations.  In 
this case, the veteran was service-connected for residuals of 
a right nephrectomy and residuals of a gunshot wound to the 
right cheek during his lifetime.  The appellant has not 
contended that the veteran's death is related to either of 
these service-connected disorders.  Rather, she argues that 
hypertension contributed to the cause of the veteran's death, 
and that the veteran incurred hypertension during active duty 
service.  

The 2004 letters, in total, informed the appellant what 
information and evidence was needed to support a claim for 
DIC based on the cause of the veteran's death, including 
"medical evidence showing that the veteran's service 
connected conditions caused or contributed to the veteran's 
death."  These letters were provided to the appellant prior 
to the Hupp decision, so they do not take the form prescribed 
in that case.  However, that decision does not mandate remand 
by the Board for every DIC claim; remand is only required 
where the notice provided was inadequate and not otherwise 
shown to be non-prejudicial.  Cf. Medrano v. Nicholson, 
21 Vet.App. 165, 170-71 (2007) (Board is not prohibited from 
evaluating for harmless error, however, the Court gives no 
deference to any such evaluation, which is subject to the 
Court's de novo review). 

The United States Court of Appeals for the Federal Circuit 
has stated that all notice errors are presumed prejudicial 
and require reversal unless VA can show that the error did 
not affect the essential fairness of the adjudication.  See 
Simmons v. Nicholson, 487 F.3d 892 (2007); Sanders v. 
Nicholson, 487 F.3d 881 (2007), cert. granted as Peake v. 
Sanders, ____ U.S.L.W. ____ (U.S. Jun. 16, 2008) (No. 07-
1209).  Although no Court cases have been decided explicitly 
addressing prejudicial error within the context of Hupp and 
DIC cases, guidance can be obtained from the line of cases 
concerning VCAA notice for increased rating cases.  VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating that any defect was cured by actual 
knowledge on the part of the claimant, that a reasonable 
person could be expected to understand from the notice what 
was needed, that a benefit could not have been awarded as a 
matter of law, or perhaps where the claimant has stated that 
he or she has no further evidence to submit or where the 
record reflects that VA has obtained all relevant evidence.

Actual knowledge can also be established by statements or 
actions by the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
It is clear from the appellant's testimony in hearings before 
the Board that she had actual knowledge of (a) what the 
veteran's service-connected disabilities were at the time of 
his death, and (b) that she needed medical evidence to 
establish a link between the cause of his death and those 
conditions or a condition for which she believed he should 
have been service-connected.  Through her testimony, it was 
clear that she knew the nature of the veteran's in-service 
injury, and she also discussed her efforts to obtain medical 
opinions for her claim.  Moreover, the claimant's knowledge 
can be imputed to her through her representative.  In this 
case, she has been represented by a veteran's group, which 
presented argument on her behalf at the Board hearings.  

In light of the foregoing, the Board finds that despite the 
fact the Hupp notice requirements were not explicitly met, 
that error was not prejudicial to the appellant.  The Board, 
therefore, finds that VA has discharged its duty to notify.  
The appellant was afforded a meaningful opportunity to 
participate effectively in the processing of this claim and 
given ample time to respond.

The duty to assist the claimant has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, all necessary VA medical opinions have been 
obtained.  Although the appellant sent in additional evidence 
after her appeal had been forwarded to the Board, the 
appellant submitted a waiver of agency of original 
jurisdiction consideration of this evidence in April 2008.  
See 38 C.F.R. § 20.1304(c) (2007) (holding that any pertinent 
evidence sent to the Board prior to consideration by the RO 
must be submitted to the RO for consideration unless 
accompanied by a waiver of such consideration).  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 473.

The appellant is seeking service connection for the cause of 
the veteran's death.  She contends that the veteran had 
hypertension as a result of his military service, and that 
hypertension led to the cause of his death.  The Certificate 
of Death reveals that the veteran died on February [redacted], 2003, 
and that the immediate cause of death was congestive heart 
failure due to or as a consequence of coronary artery 
disease.  Metastatic colon cancer was identified as a 
significant condition contributing to death but not resulting 
in the underlying cause.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.5(a), 3.312 (2007).  The death of a veteran will be 
considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a)  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a).

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death or be etiologically related to the 
cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death; rather, it must be shown that there was a 
causal connection between the service-connected disability 
and the veteran's death.  38 C.F.R. §§ 3.312(b) and (c). 

The veteran's service medical records reveal that he was 
diagnosed with hypertension in February 1945.  His blood 
pressure reading was 148/90 at that time.  May 1945 records 
note blood pressure readings of 132/96 and 134/94.  An April 
1945 Disposition Board Proceedings report found the veteran 
unfit for further duty as a result of moderately severe 
hydronephrosis of the right kidney and a gun shot wound to 
the right cheek.  A July 1945 Certificate of Disability for 
Discharge reveals that the veteran was discharged from 
service as a result of a kidney disorder.

VA treatment records from August 1975 to September 1975 
reveal that the veteran was hospitalized with complaints of 
intermittent shortness of breath and tightness in the chest.  
The veteran denied elevated blood pressure, palpitations, or 
a diagnosis of cardiovascular respiratory disease.  
Examination of the chest and heart was normal.  The veteran's 
peripheral pulses were full and easily palpable and he had 
normal blood gases.  A chest x-ray was normal, but an 
electrocardiogram (EKG) showed deeply inverted T-waves in 
standard leads 1, 2, and AVL and deeply inverted T-waves in 
the precordial leads, V2, 3, 4, 5, and 6.  The report noted 
that old records showed similar findings in 1960 and 1968.  
The physician concluded that this was a variant of normal for 
the veteran and that the findings did not indicate ischemic 
heart disease.  The diagnosis was abnormal EKG, present since 
1960.

VA treatment records from March 2002 reveal a blood pressure 
reading of 139/83 and diagnoses of controlled hypertension 
and atrial fibrillation, rate controlled.

Private medical records from March 1996 to February 2003 
reveal diagnoses of and treatment for hypertension and atrial 
fibrillation.  A March 1996 chest x-ray revealed no acute 
disease, borderline heart.  An October 1997 chest x-ray 
revealed an impression of hypoaerated chest with linear 
atelectasis versus fibrosis.  A May 1999 chest x-ray noted an 
impression of cardiomegaly.  A January 2000 emergency room 
report reveals that the veteran was anticoagulated secondary 
to atrial fibrillation.  The report noted a chief complaint 
of difficulty breathing and nosebleed.  The diagnoses were 
hypertension and atrial fibrillation with rapid ventricular 
rate, resolved, and right naris nosebleed, packed.

VA treatment records from December 1988 to July 2001 also 
reveal diagnoses of and treatment for hypertension.  An 
October 1988 chest x-ray revealed an impression of chronic 
interstitial changes without evidence of acute pulmonary or 
cardiac pathology.  A February 1989 chest x-ray showed a 
normal heart.  Treatment records from June 1990 reveal that 
the veteran was admitted to the hospital for cardiac 
cathertization to evaluate atypical chest pain, an abnormal 
EKG, and a thallium treadmill stress test.  The report noted 
that the veteran also had risk factors for coronary artery 
disease.  The diagnoses were atypical chest pain, 
hypertension satisfactorily controlled, and normal coronary 
arteries.  Cardiac cathertization revealed non-critical 
disease in the right coronary artery.  Treatment records from 
December 1990 reveal that the veteran was admitted to the 
hospital with confusion and disorientation.  The diagnoses on 
discharge were transient global amnesia, hypertension, and 
hypertensive heart disease.  A December 1992 chest x-ray 
noted a normal heart and no evidence of active pulmonary 
disease.  A November 1994 chest x-ray showed arteriosclerotic 
changes with no acute infiltrates.  An October 1995 chest x-
ray revealed an impression of artherosclerosis without any 
acute cardiopulmonary disease.  An October 1996 chest x-ray 
indicated that the veteran's aorta was elongated and 
uncoiled.  A November 1993 chest x-ray noted an impression of 
a tortuous aorta.  Cardiomegaly was not present, congestive 
heart failure was not visible, and there was no acute 
cardiopulmonary disease.

Private medical treatment records from February 2003 reveal 
that the veteran was admitted to the hospital with complaints 
of left-sided weakness and slurred speech.  An EKG was 
obtained which revealed atrial fibrillation.  The diagnosis 
on admittance was acute cerebrovascular accident.  The 
veteran was admitted to the Intensive Care Unit.  The 
following day, the veteran developed pulmonary edema, 
congestive heart failure, and respiratory failure requiring 
intubation.  An echocardiogram was performed which revealed 
apical pseudoaneurysm with probable thrombus within the 
pseudoaneurysm, distal apical akinesia, moderate tricuspid 
regurgitation with significantly elevated right-sided 
systolic pressures estimated at 73, right ventricular chamber 
enlargement, and right atrial chamber enlargement.  The 
diagnoses were acute aphasia, status post TPA, acute 
respiratory failure, likely congestive heart failure, 
metastatic colon cancer, and diabetes mellitus.  The veteran 
passed away several days later.

In an October 2005 private medical letter, P.M., M.D. stated 
that the veteran suffered from hypertension, and that his 
hypertension was more likely than not related to events which 
occurred during his military service.  Dr. P.M. also 
indicated that he reviewed the veteran's claims file in 
preparing his opinion.

In a January 2006 VA opinion, the VA examiner found that 
"[a]n argument could be made that if [the veteran] developed 
high blood pressure during his military service, this 
contributed to his eventual development of atrial 
fibrillation and coronary artery disease and arterial 
vascular disease.  Hypertension is an acknowledged risk 
factor for each of these conditions."  However, the VA 
examiner concluded that the veteran's "stroke and death at 
age 81 is less likely as not (Less than 50/50 probability) 
caused by [l]abile hypertension while in the military."

In an August 2007 VA opinion, after reviewing the veteran's 
claims file, the VA examiner concluded that it was "less 
likely that labile hypertension diagnosed over 60 years prior 
to the veteran's demise and being very well controlled in 
subsequent years, contributed significantly to the cause of 
death (CHF)."  The VA examiner explained that there are many 
risk factors of coronary artery disease which lead to heart 
failure, and that diabetes mellitus, hyperlipidemia, 
hypertension, and smoking are strong risk factors, but "are 
not causative of CAD as there are many people having these 
risk factors but significantly fewer patients having CAD."  
The VA examiner further noted that the veteran's 
hypertension, initially diagnosed in 1945, was labile 
initially and later appeared well controlled on medications, 
which decreased the risk of complications such as stroke.  
Accordingly, the VA examiner found that it was not likely 
that the veteran's hypertension significantly contributed to 
the cause of his death.

In an April 2008 private medical letter, K.A., M.D. stated 
that the veteran "did in fact suffer from hypertension as a 
result of injurious and medical procedures he endured during 
his military service."  Dr. K.A. concluded that the 
veteran's "hypertension was more likely than not related to 
events which occurred during military service."

In August 2006 and April 2008 hearings before the Board, the 
appellant and her son testified that the veteran's 
hypertension was related to his active military service and 
significantly contributed to his death.  Both the appellant 
and her son referred to the January 2006 VA opinion to 
support their belief that the medical evidence sufficiently 
shows that the veteran's hypertension significantly 
contributed to his congestive heart failure and coronary 
artery disease.  The appellant's son further testified that 
he has performed his own research which indicates that 
hypertension is one of the leading causes of cardiovascular 
disease and is associated with a decreased life expectancy 
and an increased risk of stroke and coronary artery disease.  
The appellant's son also stated that he, his brother, and his 
sister have each spoken with medical professionals who all 
agree that hypertension is one of the primary causes of 
coronary artery disease, but that they were reluctant to make 
a formal statement regarding the veteran's specific case.

When considering the above evidence, the Board must assess 
the credibility and weight of all evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case, the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a thorough review, the Board finds that the evidence of 
record does not support service connection for the cause of 
the veteran's death.  The veteran's service-connected 
disabilities, including residuals of a right nephrectomy and 
residuals of a gunshot wound to the right cheek, did not 
cause or substantially or materially contribute to his death.  
38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  The 
evidence of record also does not demonstrate that congestive 
heart failure or coronary artery disease were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 
3.303, 3.310(a), 3.312 (2007).  Service medical records were 
negative for congestive heart failure and coronary artery 
disease and it appears that a heart disorder was not 
diagnosed until June 1990, over 44 years after service 
discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
where there was no evidence which demonstrated continuity of 
symptomatology and no accounting for the lengthy time period 
for which there is no clinical documentation of disorder).  

Importantly, the other evidence of record shows that 
congestive heart failure and coronary artery disease are not 
otherwise related to service, to include as due to 
hypertension.  The medical opinions of Dr. P.K. and Dr. K.A., 
submitted by the appellant, indicate that the veteran's 
hypertension was related to service, but do not show that the 
veteran's hypertension significantly contributed to the cause 
of his death.  

In addition, although the January 2006 VA opinion found that 
"an argument could be made" that the veteran's high blood 
pressure during service contributed to his eventual 
development of coronary artery disease, the Board finds this 
opinion to be speculative and lacking in any significant 
probative value.  Use of the phrase "an argument could be 
made" lacks the definitive conclusion required for a medical 
opinion to be considered probative.  A finding of service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102; see also 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative).  
Further, the VA examiner ultimately concluded that the cause 
of the veteran's death was "less likely as not (Less than 
50/50 probability) caused by [l]abile hypertension."

Moreover, the Board finds the August 2007 VA opinion to be 
the most probative.  After a thorough review and discussion 
of the evidence in the veteran's claims file, the August 2007 
VA examiner concluded that it was "less likely that labile 
hypertension diagnosed over 60 years prior to the veteran's 
demise and being very well controlled in subsequent years, 
contributed significantly to the cause of death."  The VA 
examiner's opinion was also supported by a complete 
rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(holding that factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion); see also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that the Board is not free to substitute its own judgment for 
that of an expert).  

Essentially, the issue in this case is, even accepting that 
the veteran had hypertension as a result of his military 
service, did that hypertension lead to his death, or 
contribute materially thereto?  That is the question that 
must be answered negatively based on the probative value of 
the medical opinions discussed above.  

The comments concerning a link between hypertension and 
cardiovascular disease essentially amount to suggestive 
observations about unquantified risk factors and 
possibilities.  Under these circumstances, the Board finds 
that any suggestive support for the appellant's claim found 
in these observations is essentially an invitation for 
conjecture regarding tenuous hypothetical chains of 
causation; the opinions critically lack any explained 
rationale for how the veteran's general "risk factor" of 
having hypertension was actually a significant cause of this 
veteran's death.  In the Board's view, any theory attributing 
the veteran's death to hypertension which may be suggested by 
this set of "risk factor" observations is too tenuous to 
substantiate a probative conclusion. General observations 
about "risk factors" presented in this fashion are not 
interchangeable with statements of an actual probability of 
causation; citation of "risk factors" alone cannot substitute 
for an adequate clinical basis or medical rationale for an 
etiology opinion. No rationale or basis for weighing and 
applying the unspecified relative probabilities of this 
myriad of "risk factors" is presented, and thus the 
discussion fails to offer an adequate basis for the 
conclusion that the veteran's hypertension was actually a 
significant contributing cause of his death. It is not 
sufficient to show that it may have casually shared in 
producing death, but rather it must be shown that there was a 
substantive causal connection. 38 C.F.R. § 3.312(c)(1).  As 
discussed above, the opinions that go beyond the speculative 
and actually discuss the relationship between the veteran's 
hypertension/military service and his ultimate cause of death 
were clearly negative. 

The Board has considered the testimony of the appellant and 
her son, who argue that the veteran's congestive heart 
failure and coronary artery disease were caused by 
hypertension which was incurred in service.  Although the 
appellant and her son are competent to testify as to events 
and observations, they are not competent to provide an 
opinion as to the etiology of the cause of the veteran's 
death.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because neither the appellant nor her 
son is a physician, they are not competent to make a 
determination that hypertension was related to the veteran's 
active duty service or significantly contributed to his 
death.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In conclusion, as there is no persuasive evidence of record 
that the veteran's hypertension or a service-connected 
disorder caused or contributed substantially or materially to 
his death, service connection for the cause of the veteran's 
death is not warranted.  38 C.F.R. § 3.312.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Service connection for the cause of the veteran's death is 
denied.



			
          CHERRY CRAWFORD                                
RONALD SCHOLZ
	             Veterans Law Judge                                     
Veterans Law Judge
       Board of Veterans' Appeals                           
Board of Veterans' Appeals



	                         
__________________________________________
                                                MICHELLE L. 
KANE
	      Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


